Citation Nr: 9921906	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-36 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a retroactive release of liability under the 
provisions of 38 U.S.C.A. § 3713(b) (West 1991).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from November 1973 to 
October 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1992 decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in June 
1996 and June 1997.  In addition, the Board issued an 
interlocutory order in March 1999 denying the appellant's 
motion pursuant to 38 C.F.R. § 2.1 (1998) for issuance of 
three subpoenas to compel witnesses to appear at a hearing to 
be scheduled at the RO before a traveling member of the 
Board.  The appellant renewed the request for issuance of 
subpoenas in June 1999, but the Board concludes that the 
decision below obviates the need for the requested subpoenas.


FINDINGS OF FACT

1.  In January 1984, the appellant purchased a house in 
Meridian, Mississippi, using a mortgage loan which was 
guaranteed by VA.

2.  In November 1984, the appellant conveyed her interest in 
the house to M. & R. [redacted], the transferees, on an assumption 
basis by warranty deed without benefit of release of 
liability.

3.  The transferees first defaulted on loan payments in 
February 1985, but they cured the default in July 1985.  
However, they defaulted again with the August 1985 payment and 
this default was never cured.

4.  Mortgage foreclosure proceedings were initiated after the 
August 1985 default, and in February 1987, the property was 
sold at a foreclosure sale for an amount less than the unpaid 
principal balance, accrued interest, and expenses of 
foreclosure.

5.  VA paid the lender's loan guaranty claim, and the related 
debt to the government, in the original amount of $15,540.96, 
was charged to the appellant.

6.  In December 1992, the appellant was denied a retroactive 
release of liability by VA.

7.  The warranty deed executed in November 1984, between the 
appellant and the transferees provided that the buyers assumed 
and agreed to pay the specified mortgage according to its 
terms and conditions.

8.  The original loan was current at the time the transferees 
acquired the property.

9.  Although many of the mortgage payments were late, the 
transferees did not finally default on the mortgage until 
August 1985, approximately nine months after acquiring the 
property; in this regard, there is no evidence that they were 
not creditworthy at the time of conveyance of the property.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  A retroactive release of liability is warranted.  38 
U.S.C.A. §§ 3713(b), 5302 (West 1991); 38 C.F.R. § 36.4323(g) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has presented a 
claim that is supported by evidence which leads to the belief 
that it is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The pertinent facts in this case are as follows:  In November 
1983, the appellant applied for a home mortgage loan 
guaranteed by VA.  38 U.S.C.A. §§ 3701 et seq. (West 1991).  
The application was approved, and on January 18, 1984, she and 
her former husband financed the purchase of a house in 
Meridian, Mississippi, with the VA guaranteed loan.  The 
amount of the loan was $68,000.  Mortgage payments of 
approximately $774 were first due on March 1, 1984.

Thereafter, in November 1984, the appellant sold the house on 
an assumption basis by warranty deed to M. & R. [redacted] 
(hereinafter the "transferees"), without benefit of release 
of liability.  The appellant applied for a release of 
liability, but it appears that credit information regarding 
the transferees could not be obtained prior to the date of 
transfer.  Although a release upon transfer was never 
considered, available information in the file discloses that 
the loan was current at the time of transfer.

In April 1985, the mortgage holder notified VA that monthly 
mortgage payments had not been made by the transferees since 
February 1, 1985.  Documents in the loan guaranty file 
indicate that the transferees cured the default in July 1985, 
but notice of subsequent default of mortgage payment was again 
received in August 1985.  The August 1985 default was never 
cured.  Information in the file discloses that the transferees 
were late (described by a holder as chronically delinquent) 
with their payments on a number of occasions.  The appellant 
was notified of the transferees' default, and apparently upon 
her urging, Mr. [redacted] contacted VA personnel in September 1985 
to explain his situation.  At that time, Mr. [redacted] informed VA 
that he was having financial difficulties as a result of his 
father's recent death.  His difficulties apparently involved 
his having to assist his mother financially by making 
payments, presumably mortgage payments, on land holdings owned 
by his mother.  He explained that he intended to sell some of 
his family's land holdings in order to reinstate the defaulted 
VA loan.  Unfortunately, these events never transpired as 
promised, and the subject property remained in default.  
Consequently, mortgage foreclosure proceedings were initiated 
and the property was sold at a foreclosure sale in February 
1987.

The mortgage holder was paid a claim under the VA's loan 
guaranty obligation, and in April 1987, the appellant was 
found to be responsible for the outstanding loan guaranty 
indebtedness (at that time, $15,540.96), and collection 
efforts were initiated.  See Advice Regarding Indebtedness of 
Obligors on Guaranteed or Insured Loans, VA Form 26-1833 
(April 27, 1987).  A credit of $86.50 was applied the 
outstanding debt in December 1992.  See Amended VA Form 26-
1833 (Dec. 16, 1992).  In addition, in July 1996, credits 
totaling $638 were applied to the debt when VA discovered a 
technical error in the methods used in past years to determine 
the net value of properties secured by VA loans in default.  
See Supplemental Statement of the Case, under cover letter 
dated July 24, 1996.

This appeal was initiated in October 1993, when the appellant 
filed a notice of disagreement in response to the Loan 
Guaranty Officer's decision of December 1992 that, based on 
review of the record, the appellant was not entitled to a 
retroactive release because the transferees were not a 
satisfactory credit risk when they acquired the property in 
November 1984 on account of their record of late payments.

In transferee cases, such as this, a legal mechanism exists 
for determining whether a veteran-obligor will be liable to 
repay an indebtedness under a VA guaranteed loan where he/she 
has disposed of property to a transferee without having 
obtained a release of liability:  Retroactive release of 
liability.  38 U.S.C.A. § 3713(b); 38 C.F.R. § 36.4323(g); see 
also Travelstead v. Derwinski, 1 Vet. App. 344 (1991); Schaper 
v. Derwinski, 1 Vet. App. 430 (1991); and Carlson v. 
Derwinski, 2 Vet. App. 144 (1992).

The above-cited statutory provision, 38 U.S.C.A. § 3713(b), is 
implemented by the regulation, 38 C.F.R. § 36.4323(g), which 
reads as follows:

[T]he Secretary may relieve the veteran 
of such liability if he determines that:

(1)  A transferee either immediate or 
remote is legally liable to the Secretary 
for the debt of the original veteran-
borrower established after the 
termination of the loan, and

(2)  The original loan was current at the 
time such transferee acquired such 
property, and

(3)  The transferee who is liable to the 
Secretary is found to have been a 
satisfactory credit risk at the time he 
acquired the property.

In this case, the appellant secured a loan guaranteed by VA.  
The secured property was sold to the transferees, who, 
pursuant to the terms of the conveyance, agreed to assume and 
pay the mortgage according to its terms and conditions, which 
included indemnifying VA for any claim arising from the 
guarantee or insurance of the indebtedness.  The warranty 
deed dated November 19, 1984, specifically identified the 
first mortgage of record, the Deed of Trust, dated January 1, 
1984, which included a provision that title 38, United States 
Code, and regulations issued thereunder, would govern the 
rights, duties and liabilities of the parties.  Therefore, 
the transferees assumed the loan and became liable to VA.  
And, as mentioned above, the record reflects that the loan 
was current at the time of the transfer of the property in 
November 1984.  Hence, the first two requirements under 
38 C.F.R. § 36.4323(g) are met.

With respect to whether the transferees were a satisfactory 
credit risk at the time of conveyance of the property, the 
Board concludes that there is no evidence on file which 
actually suggests otherwise.  It appears that a credit report 
was not obtained by the appellant at the time of the November 
1984 conveyance and thus, there is no record evidence upon 
which the Board can rely to make a determination of 
creditworthiness at the time of the conveyance.  A credit 
report for the transferees was later obtained during the 
course of this appeal, and the report discloses that in 
addition to the assumed VA loan, the transferees had a number 
of relatively small credit accounts still outstanding at the 
time of the property transfer: (JC Penny's - $464 and a $1,714 
account established for the purchase of household goods).  In 
addition, he had two small medical bill collection accounts 
established against him in August and November 1984, but these 
two accounts totaled less than $100.

Because of these facts, the Loan Guaranty Officer denied the 
appellant's request for a retroactive release of liability 
essentially on the basis of the transferees' payment history 
on the mortgage obligation.  A denial on the basis of 
creditworthiness established by the "post-transfer payment 
history" is warranted if specific criteria are met.  See 
Veterans Benefits Administration (VBA) Manual M26-3, §§ 2.58 
and 2.59.  Although it is shown by the evidence in the loan 
guaranty file that the transferees were late in making their 
payments, they did not finally default on the mortgage until 
approximately nine months later, in August 1985.

Notwithstanding the Manual provisions cited above, in 
Travelstead v. Derwinski, 1 Vet. App. 344 (1991), affirmed, 
978 F.2d 1244 (Fed. Cir. 1992), the U. S. Court of Veterans 
Appeals (renamed the Court of Appeals for Veterans Claims as 
of March 1, 1999) (hereinafter "the Court") held that the 
law requires VA to look at the facts as they existed at the 
time of the transfer, not after the transfer, in order to 
determine whether a veteran would have been entitled to a 
release of liability had he or she applied for it at the time 
of the transfer.  Further, in Schaper v. Derwinski, 1 Vet. 
App. 430, 435 (1991), the Court noted that the laws and 
regulations require the Secretary to look back and make a 
hypothetical determination as to what decision would have been 
made on a release of liability request made contemporaneous 
with the transfer.  In view of the aforementioned, the Board 
finds that the transferees' late payment and post-default 
credit history are not factors which can be taken into account 
in arriving at a determination of creditworthiness at the time 
of the conveyance.  As stated above, the loan was current when 
they acquired the property and their default did not actually 
occur until nine months later.  Moreover, the record reflects 
that the first default did not occur until February 1985 and 
that such default was ultimately cured in July 1985.  The fact 
that the transferees could not maintain their mortgage 
obligation thereafter does not prove that they were not 
creditworthy at the time of transfer.  The credit report has 
been considered, but in the Board's judgment, the information 
disclosed by the report does not prove that the transferees 
were a credit risk to assume the loan.  In essence, they had 
some relatively small balances for household goods and two 
collection actions for medical bills each totaling less than 
$50.  In view of these findings, the Board concludes that the 
transferees were creditworthy at the time they acquired the 
subject property in November 1984.
Accordingly, the appellant is released from liability to VA on 
the charged loan guaranty indebtedness under the provisions of 
38 U.S.C.A. § 3713(b).


ORDER

A retroactive release of liability under the home loan 
guaranty under the provisions of 38 U.S.C.A. § 3713(b) is 
granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

